DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received on 4/29/2022.
Claims 1 and 6 are amended.
Claims 2-5, 7 and 8 are cancelled.
Claims 1 and 6 remain pending in the current application.
Allowable Subject Matter
Claims 1 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose an autonomous underwater vehicle support system comprising the combination of features recited, particularly a first cable portion extending downward from a surface ship through the water surface, a second cable portion extending upward from a lower end portion of the first cable portion and a third cable portion extending downward from an upper end portion of the second cable portion and connected to a underwater station, a sinker located between the first cable portion and second cable portion and a floating body located between the second cable portion and third cable portion, where the weights and volumes of the underwater station, the sinker, the floating body and the autonomous underwater vehicle are adjusted such that the formulas within the independent claim are satisfied.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617